Exhibit 10.1
CONTINGENT VALUE RIGHTS AGREEMENT
          This CONTINGENT VALUE RIGHTS AGREEMENT, dated as of [ • ], 2009 (this
“Agreement”), is entered into by and among Cambium Holdings, Inc., a Delaware
corporation (“Holdco”), Vowel Representative, LLC, a Delaware limited liability
company, solely in its capacity as stockholders’ representative (in such
capacity, the “Stockholders’ Representative”), and Wells Fargo Bank, National
Association, as rights agent (the “Rights Agent”) and as initial CVR Registrar
(as defined herein).
WITNESSETH:
          WHEREAS, Holdco, Voyager Learning Company, a Delaware corporation
(“Vowel”), VSS-Cambium Holdings II Corp., a Delaware corporation, Vowel
Acquisition Corp. (“Vowel Merger Sub”), Consonant Acquisition Corp. (“Consonant
Merger Sub”), each, a Delaware corporation and wholly-owned subsidiary of
Holdco, and the Stockholders’ Representative, have entered into an Agreement and
Plan of Mergers (as the same may be amended, modified or supplemented from time
to time, the “Merger Agreement”), dated as of June 20, 2009, pursuant to which,
among other things, Vowel Merger Sub will merge with and into Vowel (the “Vowel
Merger”), with Vowel surviving the Vowel Merger, as a wholly-owned subsidiary of
Holdco, and Consonant Merger Sub will merge with and into Consonant (the
“Consonant Merger”), with Consonant surviving the Consonant Merger, as a
wholly-owned subsidiary of Holdco;
          WHEREAS, pursuant to the Merger Agreement, Holdco agreed to create and
issue to holders of record of shares of Vowel’s common stock, par value $0.001
per share (“Vowel Common Stock”), outstanding immediately prior to the effective
time of the Vowel Merger (the “Effective Time”), contingent value rights as
hereinafter described;
          WHEREAS, each holder of Vowel Common Stock immediately prior to the
Effective Time, will receive, among other things, as merger consideration, the
right to receive upon the Effective Time one contingent value right for each
share of Vowel Common Stock held by such Person (as defined in below)
immediately prior to the Effective Time; and
          WHEREAS, the parties have done all things necessary to make the
contingent value rights, when issued pursuant to the Merger Agreement and
hereunder, the valid obligations of Holdco and to make this Agreement a valid
and binding agreement of Holdco, in accordance with its terms.
          WHEREAS, the parties hereto acknowledge that the Rights Agent is not
party to, is not bound by, and has no duties or obligations under, the Merger
Agreement, that all references in this Agreement to the Merger Agreement are for
convenience, and that the Rights Agent shall have no implied duties beyond the
express duties set forth in this Agreement.
          NOW, THEREFORE, for and in consideration of the premises and the
consummation of the transactions referred to above, it is mutually covenanted
and agreed, for the equal and proportionate benefit of all Holders (as
hereinafter defined), as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.1 Definitions.
          (a) For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:
     (i) the terms defined in this Article I have the meanings assigned to them
in this Article I, and include the plural as well as the singular;
     (ii) all accounting terms used herein and not expressly defined herein
shall have the meanings assigned to such terms in accordance with United States
generally accepted accounting principles, as in effect on the date hereof;
     (iii) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;
     (iv) unless the context otherwise requires, words describing the singular
number shall include the plural and vice versa, words denoting any gender shall
include all genders and words denoting natural Persons shall include
corporations, partnerships and other Persons and vice versa; and
     (v) all references to “including” shall be deemed to mean including without
limitation.
          (b) Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Merger Agreement. The following terms shall
have the meanings ascribed to them as follows:
          “280G Returned Amount” has the meaning set forth in the Escrow
Agreement.
          “280G Termination Date” has the meaning set forth in the Escrow
Agreement.
          “Board of Directors” means the board of directors of Holdco.
          “Board Resolution” means a copy of a resolution certified by the
secretary or an assistant secretary of Holdco to have been duly adopted by the
Board of Directors and to be in full force and effect on the date of such
certification, and delivered to the Rights Agent.
          “Business Day” means any day that is not a Saturday, Sunday, legal
holiday or other day on which commercial banks in New York, New York are
authorized or required by Law to close.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended,
including any successor provisions and transition rules, whether or not
codified.

-2-



--------------------------------------------------------------------------------



 



          “CVR Escrow Fund” has the meaning ascribed thereto in the Escrow
Agreement.
          “CVR Payment Amount” means any of the First CVR Payment Amount, the
Second CVR Payment Amount, the 280G Returned Amount, or the Subsequent CVR
Payment Amount, as applicable, or any other amounts paid to the Rights Agent by
the Escrow Agent under the Escrow Agreement.
          “CVR Payment Date” means, with respect to a CVR Payment Amount, the
date that the Rights Agent pays such CVR Payment Amount pursuant to Section 2.4.
          “CVR Payment Event Date” means any of the First CVR Payment Event
Date, the Second CVR Payment Event Date, the Subsequent CVR Payment Event Date,
the 280G Termination Date, or such other date a CVR Payment Amount is received
by the Rights Agent, as applicable.
          “CVR Register” has the meaning set forth in Section 2.3(b).
          “CVR Registrar” has the meaning set forth in Section 2.3(b).
          “CVRs” means the contingent value rights issued by Holdco pursuant to
the Merger Agreement and this Agreement.
          “Effective Time” has the meaning set forth in the Recitals.
          “Escrow Agent” Wells Fargo Bank, National Association, in its capacity
as escrow agent under the Escrow Agreement (or any successor escrow agent
thereunder).
          “Escrow Agreement” means that certain Escrow Agreement, dated as [ •
], 2009, entered into by and among the Escrow Agent, the Stockholders’
Representative, Holdco, and Richard Surratt, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.
          “Escrow Funds” has the meaning set forth in the Escrow Agreement.
          “First CVR Payment Amount” means the amount, if any, received from the
Escrow Agent in respect of the First CVR Payment Amount (as defined in the
Escrow Agreement).
          “First CVR Payment Event Date” has the meaning set forth in the Escrow
Agreement.
          “Governmental Authority” means any government, state, province or
other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administration functions of or pertaining
to government, or any government authority, agency, department, board, tribunal,
commission or instrumentality of the United State of America, any foreign
government, any state of the United States of America, or any municipality or
other political subdivision thereof, and any court, tribunal or arbitrators of
competent jurisdiction, and any governmental or non governmental self regulatory
organization, agency or authority.

-3-



--------------------------------------------------------------------------------



 



          “Holder” means a Person in whose name a CVR is registered in the CVR
Register.
          “Officer’s Certificate” means a certificate signed by the chief
executive officer, president, chief financial officer, any vice president, the
controller, the treasurer or the secretary, in each case of Holdco, in his or
her capacity as such an officer, and delivered to the Rights Agent.
          “Permitted Transfer” means: (i) the transfer of any or all of the CVRs
(upon the death of the Holder) by will or intestacy; (ii) transfer by instrument
to an inter vivos or testamentary trust in which the CVRs are to be passed to
beneficiaries upon the death of the trustee; (iii) transfers made pursuant to a
court order of a court of competent jurisdiction (such as in connection with
divorce, bankruptcy or liquidation); (iv) if the Holder is a partnership or
limited liability company, a distribution by the transferring partnership or
limited liability company to its partners or members, as applicable; or (v) a
transfer made by operation of law (including a consolidation or merger) or in
connection with the dissolution, liquidation or termination of any corporation,
limited liability company, partnership or other entity.
          “Person” means an individual, corporation, partnership, limited
liability company, association, trust, unincorporated organization, or other
entity or any Governmental Authority.
          “Pro Rata Share” means, with respect to any Holder as of a given CVR
Payment Event Date, the quotient of the (x) sum of all of the CVRs held of
record by such Holder on such date divided by (y) the total number of CVRs
outstanding as of such date.
          “Rights Agent” means the Rights Agent named in the first paragraph of
this Agreement, until a successor Rights Agent shall have become such pursuant
to the applicable provisions of this Agreement, and thereafter “Rights Agent”
shall mean such successor Rights Agent.
          “Rights Agent Costs” means the costs and expenses for which the Rights
Agent is due reimbursement under Section 3.2 and the Rights Agent Fee.
          “Rights Agent Fee” means the fee of the Rights Agent to act in such
capacity pursuant to the terms of this Agreement as set forth on Schedule 1
hereto.
          “Rights Agent Initial Payment” means the costs and expenses reasonably
incurred and invoiced by the Rights Agent prior to the Effective Time in
connection with the negotiation of this Agreement and any other reasonable costs
and expenses incurred by the Rights Agent in connection herewith prior to the
Effective Time.
          “Second CVR Payment Amount” means the amount, if any, received from
the Escrow Agent in respect of the Second CVR Payment Amount (as defined in the
Escrow Agreement).
          “Second CVR Payment Event Date” has the meaning set forth in the
Escrow Agreement.

-4-



--------------------------------------------------------------------------------



 



          “Stockholders’ Representative” has the meaning set forth in the
Preamble.
          “Subsequent CVR Payment Amount” means the amount, if any, received
from the Escrow Agent in respect of the Subsequent CVR Payment Amount (as
defined in the Escrow Agreement).
          “Subsequent CVR Payment Event Date” means the date on which a
Subsequent CVR Payment Amount is paid to the Rights Agent.
          “Subsidiary” means any corporation, partnership, joint venture or
other legal entity of which any Person (either alone or through or together with
an other Subsidiary), owns, directly or indirectly, more than 50% of the stock
or other equity interests the holders of which are generally entitled to vote
for the election of the board of directors or other governing body of such
corporation or other legal entity.
          “Surviving Person” has the meaning set forth in Section 6.1(a)(i).
          “Tax” means any and all taxes payable to any federal, state, local or
foreign taxing authority or agency, including (a) income, franchise, profits,
gross receipts, minimum, alternative minimum, estimated, ad valorem, value
added, sales, use, service, real or personal property, capital stock, license,
payroll, withholding, disability, employment, social security, workers
compensation, unemployment, utility, severance, excise, stamp, windfall profits,
transfer or other tax of any kind whatsoever, (b) interest thereon and
(c) penalties and additions to tax imposed with respect thereto.
ARTICLE II
CONTINGENT VALUE RIGHTS
     Section 2.1 Issuance of CVRs; Appointment of Rights Agent.
          (a) The CVRs shall be issued pursuant to the Merger Agreement at the
time and in the manner set forth in the Merger Agreement. The Registrar and
Administration of the CVRs shall be handled pursuant to this Agreement in the
manner set forth in this Agreement.
          (b) Holdco hereby appoints Wells Fargo Bank, National Association as
the Rights Agent to act as rights agent for Holdco in accordance with the
instructions hereinafter set forth in this Agreement, and the Rights Agent
hereby accepts such appointment.
     Section 2.2 Nontransferable.
          The CVRs shall not be sold, assigned, transferred, pledged, encumbered
or in any other manner transferred or disposed of, in whole or in part, other
than through a Permitted Transfer.

-5-



--------------------------------------------------------------------------------



 



     Section 2.3 No Certificate; Registration; Registration of Transfer; Change
of Address.
          (a) The CVRs shall not be evidenced by a certificate or other
instrument.
          (b) The Rights Agent shall keep a register (the “CVR Register”) for
the registration of CVRs in a book-entry position for each CVR Holder. The CVR
Register shall set forth the name and address of each Holder, and the number of
CVRs held by such Holder and Tax Identification Number of each Holder. Each of
Holdco and the Stockholders’ Representative may receive and inspect a copy of
the CVR Register, from time to time, upon written request made to the CVR
Registrar. Within five (5) Business Days after receipt of such request, the CVR
Registrar shall deliver a copy of the CVR Registrar, as then in effect, to
Holdco and the Stockholders’ Representative at the address set forth in Section
7.1. The Rights Agent is hereby initially appointed “CVR Registrar” for the
purpose of registering CVRs and transfers of CVRs as herein provided.
          (c) Subject to the restriction on transferability set forth in Section
2.2, every request made to transfer a CVR must be in writing and accompanied by
a written instrument or instruments of transfer and any other requested
documentation in form reasonably satisfactory to Holdco and the CVR Registrar,
duly executed by the registered Holder or Holders thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney, such
signature to be guaranteed by a participant in a recognized Signature Guarantee
Medallion Program. A request for a transfer of a CVR shall be accompanied by
such documentation establishing satisfaction that the transfer is a Permitted
Transfer as may be reasonably requested by Holdco and the CVR Registrar
(including opinions of counsel, if appropriate). Upon receipt of such written
notice, the CVR Registrar shall, subject to its reasonable determination that
the transfer instrument is in proper form and the transfer otherwise complies
with the other terms and conditions herein, register the transfer of the CVRs in
the CVR Register. All duly transferred CVRs registered in the CVR Register shall
be the valid obligations of Holdco, evidencing the same rights and entitling the
transferee to the same benefits and rights under this Agreement as those held by
the transferor. No transfer of a CVR shall be valid until registered in the CVR
Register, and any transfer not duly registered in the CVR Register will be void
ab initio. Any transfer or assignment of the CVRs shall be without charge (other
than the cost of any transfer Tax which shall be the responsibility of the
transferor) to the Holder.
          (d) A Holder may make a written request to the CVR Registrar to change
such Holder’s address of record in the CVR Register. The written request must be
duly executed by the Holder. Upon receipt of such written notice, the CVR
Registrar shall promptly record the change of address in the CVR Register.
          (e) The Stockholders’ Representative may make a written request to the
Rights Agent for a list containing the names, addresses and number of CVRs of
the Holders that are registered in the CVR Register. Within five (5) Business
Days following the date of receipt by the Rights Agent of such request, the CVR
Registrar shall deliver a copy of such list to the Stockholders’ Representative.

-6-



--------------------------------------------------------------------------------



 



     Section 2.4 Payment Procedures.
          (a) Within five (5) Business Days after its receipt of any CVR Payment
Amount, the Rights Agent shall deliver to each Holder its Pro Rata Share of the
applicable CVR Payment Amount based on the number of CVRs held by such Holder at
the close of business as reflected on the CVR Register on the applicable CVR
Payment Event Date (x) by check mailed to the address of each Holder (or any
successor or permitted transferee or assignee thereof) as reflected in the CVR
Register as of the close of business on the day that is two (2) Business Days
prior to the date that the Rights Agent performs its obligations under this
Section 2.4, or, (y) with respect to any Holder that is due payment pursuant to
this Agreement in excess of $1,000,000 whose bank information has been provided
to the Escrow Agent within Payment Notices (as defined in the Escrow Agreement)
delivered by the Stockholder’s Representative with wire transfer instructions on
or prior to the date referred to in immediately preceding clause (x) above, by
wire transfer of immediately available funds to such account. Subsequent
payments will require new wire instructions be provided within each Payment
Notice received by the Escrow Agent.
          (b) The Rights Agent shall deduct and withhold, or cause to be
deducted or withheld, from each CVR Payment Amount otherwise payable pursuant to
this Agreement, the amounts, if any, that Holdco or the applicable subsidiary of
Holdco is required to deduct and withhold with respect to the making of such
payment under the Code; provided that in determining the required amount to be
withheld, the Rights Agent will give effect to any properly presented form
(e.g., Form W-8 or W-9 as applicable) eliminating or reducing the amount
required to be withheld. To the extent that amounts are so withheld or paid over
to or deposited with the relevant Governmental Authority, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Holder in respect of which such deduction and withholding was made.
          (c) Tax Reporting for Payments made pursuant to Payment Notices
received by the Escrow Agent under this Agreement will be reported to the
Internal Revenue Service on Tax Form 1099B or 1099INT, as applicable.
     Section 2.5 No Voting, Dividends or Interest; No Equity or Ownership
Interest in Holdco.
          (a) The CVRs shall not have any voting or dividend rights, and
interest shall not accrue on any amounts payable on the CVRs to any Holder.
          (b) The CVRs shall not represent any equity or ownership interest in
Holdco or in any constituent company to the Vowel Merger.

-7-



--------------------------------------------------------------------------------



 



ARTICLE III
THE RIGHTS AGENT
     Section 3.1 Certain Duties and Responsibilities.
          The Rights Agent shall not have any liability for any actions taken or
not taken in connection with this Agreement, except to the extent of its willful
misconduct, bad faith or gross negligence. No provision of this Agreement shall
require the Rights Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers.
     Section 3.2 Certain Rights of Rights Agent.
          The Rights Agent undertakes to perform such duties and only such
duties as are specifically set forth in this Agreement, and no implied covenants
or obligations shall be read into this Agreement against the Rights Agent. In
addition:
          (a) the Rights Agent may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order or other paper or
document believed by it to be genuine and to have been signed or presented by
the proper party or parties;
          (b) whenever the Rights Agent shall deem it desirable that a matter be
proved or established prior to taking, suffering or omitting any action
hereunder, the Rights Agent may, in the absence of willful misconduct, faith or
gross negligence on its part, rely upon an Officer’s Certificate;
          (c) the Rights Agent may consult with, and obtain advice from, legal
counsel in the event of any question as to any of the provisions hereof or the
duties hereunder, and it shall incur no liability and shall be deemed to be
acting in accordance with the opinion and instructions of such counsel. The
reasonable costs of such counsel’s services shall be paid to the Rights Agent in
accordance with Section 3.2(h) below. The Rights Agent may perform any and all
of its duties through its agents, representatives, attorneys, custodians, and/or
nominees.
          (d) if the Rights Agent becomes involved in litigation on account of
this Agreement, it shall have the right to retain counsel and shall be entitled
to reimbursement for all reasonable documented costs and expenses related
thereto as provided in Sections 3.2(h) and 3.2(d) hereof; provided, however,
that the Rights Agent shall not be entitled to any such reimbursement to the
extent such litigation ultimately determines that the Rights Agent acted with
gross negligence or willful misconduct. In the event that conflicting demands
are made upon the Rights Agent for any situation addressed or not addressed in
this Agreement, the Rights Agent may withhold performance of the terms of this
Agreement until such time as said conflicting demands shall have been withdrawn
or the rights of the respective parties shall have been settled by court
adjudication, arbitration, joint order or otherwise.

-8-



--------------------------------------------------------------------------------



 



          (e) the permissive rights of the Rights Agent to do things enumerated
in this Agreement shall not be construed as a duty;
          (f) the Rights Agent shall not be required to give any note or surety
in respect of the execution of such powers or otherwise in respect of the
premises; and
          (g) Holdco agrees to indemnify the Rights Agent for, and hold the
Rights Agent harmless against, any loss, liability, claim, demands, suits or
expense arising out of or in connection with the Rights Agent’s duties under
this Agreement, including the costs and expenses of defending the Rights Agent
against any claims, charges, demands, suits or loss, unless such loss shall have
been determined by a court of competent jurisdiction to be a result of the
Rights Agent’s willful misconduct, bad faith or gross negligence, provided,
however, that the Rights Agent’s aggregate liability with respect to, arising
from, or arising in connection with this Agreement, or from all services
provided or omitted to be provided under this Agreement, whether in contract, in
tort, or otherwise, is limited to, and shall not exceed, the amounts paid
hereunder by Holdco to the Rights Agent as fees and charges, but not including
reimbursable expenses; provided, further, however, 50% of any amounts payable by
Holdco under this Section 3.2(g) shall be reimbursed to Holdco out of the CVR
Escrow Fund; and
          (h) Holdco, on the one hand, and the Stockholders’ Representative, on
behalf of the Holders, on the other hand, shall each be responsible for paying
50% of the Rights Agent Costs and the Rights Agent Initial Payment, the portion
of which with respect to the Holders, shall be payable from the CVR Escrow Fund.
Notwithstanding the foregoing and solely for the benefit of the Rights Agent,
Holdco and the Stockholders’ Representative, on behalf of the Holders, agrees
(i) to equally pay the fees and expenses of the Rights Agent in connection with
this Agreement, as set forth on Schedule 1 hereto, and (ii) to equally reimburse
the Rights Agent for all taxes and governmental charges, reasonable expenses and
other charges of any kind and nature incurred by the Rights Agent in the
execution of this Agreement (other than taxes measured by the Rights Agent’s net
income). The Rights Agent shall also be entitled to reimbursement from Holdco
and the Stockholders’ Representative, on behalf of the Holders, on an equal
basis for all reasonable and necessary out-of-pocket expenses (including
reasonable fees and expenses of the Rights Agent’s counsel and agent) paid or
incurred by it in connection with the administration by the Rights Agent of its
duties hereunder. An invoice for the Rights Agent Fee (prorated for the period
of time from the previous payment of the Rights Agent Fee, if applicable) will
be rendered a reasonable time prior to, and paid on, the date upon which the
Effective Time occurs and each CVR Payment Date. An invoice for any
out-of-pocket expenses and per item fees realized will be rendered and payable
within thirty (30) days after receipt by Holdco and the Stockholders’
Representative, except for postage and mailing expenses, which funds must be
received one (1) Business Day prior to the scheduled mailing date. Each of
Holdco and the Stockholders’ Representative, on behalf of the Holders, on an
equal basis, agrees to pay to the Rights Agent any amounts, including fees and
expenses, payable in favor of the Rights Agent in connection with any dispute,
resolution or arbitration arising under or in connection with this Agreement.
Notwithstanding anything in this Agreement to the contrary, the portion of any
payment under this Section 3.2(h) which is payable by the Stockholders’
Representative shall be paid to the Rights Agent solely by the Rights Agent
deducting such payment from any then unpaid CVR Payment Amount.

-9-



--------------------------------------------------------------------------------



 



     Section 3.3 Resignation and Removal; Appointment of Successor.
          (a) The Rights Agent may resign at any time by giving written notice
thereof to Holdco and the Stockholders’ Representative specifying a date when
such resignation shall take effect, which notice shall be sent at least thirty
(30) days prior to the date so specified.
          (b) If the Rights Agent shall resign, be removed or become incapable
of acting, Holdco, by way of a Board Resolution, shall promptly appoint a
qualified successor Rights Agent who shall be reasonably acceptable to the
Stockholders’ Representative. The successor Rights Agent so appointed shall,
forthwith upon its acceptance of such appointment in accordance with this
Section 3.3(b), become the successor Rights Agent.
          (c) Holdco shall give notice of each resignation and each removal of a
Rights Agent and each appointment of a successor Rights Agent by mailing written
notice of such event by first-class mail, postage prepaid, to Stockholders’
Representative and to the Holders as their names and addresses appear in the CVR
Register. Each notice shall include the name and address of the successor Rights
Agent. If Holdco fails to send such notice within ten days after acceptance of
appointment by a successor Rights Agent, the successor Rights Agent shall cause
such notice to be mailed at the expense of Holdco.
          (d) If a successor Rights Agent has not been appointed and has not
accepted such appointment by the end of the 30-calendar day period, the Rights
Agent may apply to a court of competent jurisdiction for the appointment of a
successor Rights Agent, and the costs, expenses and reasonable attorneys’ fees
which are incurred in connection with such a proceeding shall be paid in
accordance with Section 3.2(h) hereof. Any such successor to the Rights Agent
shall agree to be bound by the terms of this Agreement and shall, upon receipt
of the all relevant books and records relating thereto, become the Rights Agent
hereunder. Upon delivery of all of the relevant books and records, pursuant to
the terms of this Section 3.3(d) to a successor Rights Agent, the Rights Agent
shall thereafter be discharged from any further obligations hereunder. The
Rights Agent is hereby authorized, in any and all events, to comply with and
obey any and all final judgments, orders and decrees of any court of competent
jurisdiction which may be filed, entered or issued, and all final arbitration
awards and, if it shall so comply or obey, it shall not be liable to any other
person by reason of such compliance or obedience.
ARTICLE IV
COVENANTS
     Section 4.1 List of Holders.
          Holdco shall furnish or cause to be furnished to the Rights Agent in
such form as Holdco receives from its transfer agent or from Vowel’s transfer
agent prior to the Effective Time (or other agent performing similar services
for Holdco or Vowel), the names, addresses, shareholdings and tax certification
(T.I.N.) of the record holders of Vowel Common Stock within sixty (60) days
after the Effective Time.

-10-



--------------------------------------------------------------------------------



 



     Section 4.2 Payment of CVR Payment Amount.
          Each of the Stockholders’ Representative and Holdco shall use
reasonable best efforts to cause the Rights Agent to pay the CVR Payment Amount
upon its receipt thereof from the CVR Escrow Fund provided by the Escrow Agent
in the manner provided for in Sections 2.4 and in accordance with the terms of
this Agreement.
     Section 4.3 Ability to Make Prompt Payment.
          Neither Holdco nor any of its Subsidiaries shall enter into any
agreement that would prohibit or restrict the Rights Agent’s ability to pay the
CVR Payment Amount to the Holders under this Agreement.
     Section 4.4 Assignment.
          Holdco shall not, in whole or in part, assign any of its rights or
obligations under this Agreement other than in accordance with the terms of
Section 6.1 hereof.
ARTICLE V
AMENDMENTS
     Section 5.1 Amendments Without Consent of Holders or Stockholders’
Representative.
          (a) Without the consent of any Holders, the Stockholders’
Representative or the Rights Agent, Holdco, when authorized by a Board
Resolution, at any time and from time to time, may enter into one or more
amendments hereto, for any of the following purposes:
     (i) to evidence the succession of another Person to Holdco and the
assumption by any such successor of the covenants of Holdco herein in a
transaction contemplated by Section 6.1 hereof; or
     (ii) to evidence the termination of the CVR Registrar and the succession of
another Person as a successor CVR Registrar and the assumption by any successor
of the obligations of the CVR Registrar herein.
          (b) Without the consent of any Holders or the Stockholders’
Representative, Holdco, when authorized by a Board Resolution, and the Rights
Agent, in the Rights Agent’s sole and absolute discretion, at any time and from
time to time, may enter into one or more amendments hereto, for any of the
following purposes:
     (i) to evidence the succession of another Person as a successor Rights
Agent and the assumption by any successor of the covenants and obligations of
the Rights Agent herein;

-11-



--------------------------------------------------------------------------------



 



     (ii) to add to the covenants of Holdco such further covenants,
restrictions, conditions or provisions as the Board of Directors and the Rights
Agent shall consider to be for the protection of the Holders; provided, that in
each case, such provisions shall not adversely affect the interests of the
Holders;
     (iii) to cure any ambiguity, to correct or supplement any provision herein
that may be defective or inconsistent with any other provision herein, or to
make any other provisions with respect to matters or questions arising under
this Agreement; provided, that in each case, such provisions shall not adversely
affect the interests of the Holders; or
     (iv) to add, eliminate or change any provision of this Agreement (other
than Section 2.4) unless such addition, elimination or change is adverse to the
interests of the Holders.
          (c) Promptly after the execution by Holdco and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.1, Holdco shall mail a
notice thereof by first-class mail to the Stockholders’ Representative and each
of the Holders at their addresses as they shall appear on the CVR Register,
setting forth in general terms the substance of such amendment.
     Section 5.2 Amendments With Consent of the Stockholders’ Representative.
          (a) Subject to Section 5.1 (which amendments pursuant to Section 5.1
may be made without the consent of the Holders or the Stockholders’
Representative), with the consent of the Stockholders’ Representative (which may
be granted or withheld in its sole discretion), acting on behalf of the Holders,
Holdco, when authorized by a Board Resolution, and the Rights Agent may enter
into one or more amendments hereto for the purpose of adding, eliminating or
changing any provisions of this Agreement, even if such addition, elimination or
change is in any way adverse to the interests of the Holders.
          (b) Promptly after the execution by Holdco and the Rights Agent of any
amendment pursuant to the provisions of this Section 5.2, Holdco shall mail a
notice thereof by first-class mail to the Stockholders’ Representative and the
Holders at their addresses as they shall appear on the CVR Register, setting
forth in general terms the substance of such amendment.
     Section 5.3 Execution of Amendments.
          In executing any amendment permitted by this Article V, the Rights
Agent shall be entitled to receive, and shall be fully protected in relying
upon, an opinion of counsel stating that the execution of such amendment is
authorized or permitted by this Agreement. The Rights Agent may, but is not
obligated to, enter into any such amendment that affects the Rights Agent’s own
rights, privileges, covenants or duties under this Agreement or otherwise.

-12-



--------------------------------------------------------------------------------



 



     Section 5.4 Effect of Amendments.
          Upon the execution of any amendment under this Article V, this
Agreement shall be modified in accordance therewith, such amendment shall form a
part of this Agreement for all purposes and every Holder shall be bound thereby.
ARTICLE VI
CONSOLIDATION, MERGER, SALE OR CONVEYANCE
     Section 6.1 Holdco May Consolidate, Etc.
          (a) Holdco shall not consolidate with or merge into any other Person
or convey, transfer or lease its properties and assets substantially as an
entirety to any Person, unless:
     (i) the Person formed by such consolidation or into which Holdco is merged
or the Person that acquires by conveyance or transfer, or that leases, the
properties and assets of Holdco substantially as an entirety (the “Surviving
Person”) shall expressly assume the performance of every duty and covenant of
this Agreement on the part of Holdco to be performed or observed; and
     (ii) Holdco has delivered to the Rights Agent an Officer’s Certificate,
stating that such consolidation, merger, conveyance, transfer or lease complies
with this Article VI and that all conditions precedent herein provided for
relating to such transaction have been complied with.
          (b) For purposes of this Section 6.1 only, “convey, transfer or lease
its properties and assets substantially as an entirety” shall mean
(i) properties and assets contributing in the aggregate at least 80% of Holdco’s
total consolidated revenues for the current period as reported in Holdco’s last
available periodic financial report (quarterly or annual, as the case may be) or
(ii) properties and consolidated assets constituting in the aggregate at least
80% of Holdco’s total assets for the current period as reported in Holdco’s last
available periodic financial report (quarterly or annual, as the case may be).
          (c) In the event Holdco conveys, transfers or leases its properties
and assets substantially as an entirety in accordance with the terms and
conditions of this Section 6.1, Holdco and the Surviving Person shall be jointly
and severally liable for the payment of the CVR Payment Amount and the
performance of every duty and covenant of this Agreement on the part of Holdco
to be performed or observed.
     Section 6.2 Successor Substituted.
          Upon any consolidation of or merger by Holdco with or into any other
Person, or any conveyance, transfer or lease of the properties and assets
substantially as an entirety to any Person in accordance with Section 6.1, the
Surviving Person shall succeed to, and be substituted for, and may exercise
every right and power of, Holdco under this Agreement with the same

-13-



--------------------------------------------------------------------------------



 



effect as if the Surviving Person had been named as Holdco herein, and
thereafter, except in the case of a lease, the predecessor Person shall be
relieved of all obligations and covenants under this Agreement and the CVRs.
ARTICLE VII
OTHER PROVISIONS OF GENERAL APPLICATION
     Section 7.1 Notices to the Rights Agent, Holdco and the Stockholders’
Representative.
          Any request, demand, authorization, direction, notice, consent, waiver
or other document provided or permitted by this Agreement shall be sufficient
for every purpose hereunder if in writing and sent by facsimile transmission,
delivered personally, or by certified or registered mail (return receipt
requested and first-class postage prepaid) or sent by a nationally recognized
overnight courier (with proof of service), addressed as follows, and shall be
deemed to have been given upon receipt:
          (a) if to the Rights Agent, addressed to it at Shareowner Services:
MAC N9100-030, 161 North Concord Exchange Street, St. Paul, Minnesota 55075,
facsimile at (651) 450-4078, e-mail at martin.j.knapp@wellsfargo.com, Attention:
Marty Knapp, or at any other address previously furnished in writing to the
Stockholders’ Representative and Holdco by the Rights Agent in accordance with
this Section 7.1;
          (b) if to Holdco, addressed to it at Cambium Holdings, Inc., c/o
Veronis Suhler Stevenson, 350 Park Avenue, New York, New York 10022, telephone
at (212) 381-8420, facsimile at (212) 381-8168, email at troellers@vss.com,
Attention: Scott J. Troeller; with a copy to Lowenstein Sandler PC, 1251 Avenue
of the Americas, 18th Floor, New York, New York 10020, telephone at
(212) 204-8688, facsimile at (973) 597-2507, email at ssiesser@lowenstein.com,
Attention: Steven E. Siesser, Esq., or at any other address previously furnished
in writing to the Rights Agent and the Stockholders’ Representative by Holdco in
accordance with this Section 7.1; or
          (c) if to the Stockholders’ Representative, addressed to it at Vowel
Representative, LLC, c/o Perkins Coie LLP, 131 South Dearborn Street,
Suite 1700, Chicago, Illinois 60603, telephone at (312) 324-8600, facsimile at
(312) 324-9400, email at pgordon@perkinscoie.com, Attention: Phil Gordon, Esq.;
with a copy to Perkins Coie LLP, 131 South Dearborn Street, Suite 1700, Chicago,
Illinois 60603, telephone at (312) 324-8600, facsimile at (312) 324-9400, email
at pgordon@perkinscoie.com, Attention: Phil Gordon, Esq., or at any other
address previously furnished in writing to the Rights Agent and Holdco by
Stockholders’ Representative in accordance with this Section 7.1.
     Section 7.2 Notice to Holders.
          Where this Agreement provides for notice to Holders, such notice shall
be sufficiently given (unless otherwise herein expressly provided) if in writing
and mailed, first-

-14-



--------------------------------------------------------------------------------



 



class postage prepaid, to each Holder affected by such event, at his, her or its
address as it appears in the CVR Register, not later than the latest date, and
not earlier than the earliest date, prescribed for the giving of such notice. In
any case where notice to Holders is given by mail, neither the failure to mail
such notice, nor any defect in any notice so mailed, to any particular Holder
shall affect the sufficiency of such notice with respect to other Holders.
     Section 7.3 Effect of Headings.
          The Article and Section headings herein are for convenience only and
shall not affect the construction hereof.
     Section 7.4 Successors and Assigns.
          All covenants and agreements in this Agreement by Holdco shall bind
its successors and assigns, whether so expressed or not.
     Section 7.5 Benefits of Agreement.
          Nothing in this Agreement, express or implied, shall give to any
Person (other than the parties hereto and their permitted successors and assigns
hereunder) any benefit or any legal or equitable right, remedy or claim under
this Agreement or under any covenant or provision herein contained, all such
covenants and provisions being for the sole benefit of the parties hereto and
their permitted successors and assigns. For the avoidance of doubt, no Holder
shall have any right to enforce or otherwise assert a claim with respect to this
Agreement; all such rights and claims shall only be brought by the Stockholders’
Representative on behalf of such Holder.
     Section 7.6 Governing Law.
          This Agreement and the CVRs shall be governed by and construed in
accordance with the laws of the State of Delaware without regards to its rules
of conflicts of laws.
     Section 7.7 Legal Holidays.
          In the event that a CVR Payment Date shall not be a Business Day,
then, notwithstanding any provision of this Agreement to the contrary, any
payment required to be made in respect of the CVRs on such date need not be made
on such date, but may be made on the next succeeding Business Day with the same
force and effect as if made on the CVR Payment Date.

-15-



--------------------------------------------------------------------------------



 



     Section 7.8 Severability Clause.
          In case any one or more of the provisions contained in this Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, but this Agreement shall be construed as if
such invalid or illegal or unenforceable provision had never been contained
herein. Upon such determination that any term or other provision is invalid,
illegal or unenforceable, the court or other tribunal making such determination
is authorized and instructed to modify this Agreement so as to effect the
original intent of the parties as closely as possible so that the transactions
and agreements contemplated herein are consummated as originally contemplated to
the fullest extent possible.
Section 7.9 Counterparts.
          This Agreement may be executed by the parties hereto, in two or more
counterparts (which may be effectively delivered by facsimile, by electronic
transmission of portable document format (PDF) files or tagged image file format
(TIF) files, or by other electronic means)), each of which shall be an original
and all of which shall together constitute one and the same agreement.
     Section 7.10 Termination.
     This Agreement shall terminate and be of no further force or effect, and
the parties hereto shall have no liability hereunder, upon payment by the Rights
Agent to the Holders of the then remaining balance of the Escrow Funds in
accordance with this Agreement.
     Section 7.11 Entire Agreement.
     This Agreement, the Merger Agreement, and the Escrow Agreement represent
the entire understanding of Holdco and the Stockholders’ Representative with
reference to the CVRs, and this Agreement supersedes any and all other oral or
written agreements hereto made with respect to the CVRs, except for the Merger
Agreement and the Escrow Agreement. This Agreement and the Escrow Agreement
represent the entire understanding of the Rights Agent with reference to the
CVRs, and this Agreement supersedes any and all other oral or written agreements
hereto made with respect to the CVRs, except for the Merger Agreement and the
Escrow Agreement. If and to the extent that any provision of this Agreement is
inconsistent or conflicts with the Merger Agreement or the Escrow Agreement, the
Escrow Agreement shall govern and be controlling, and this Agreement may be
amended, modified, supplemented or altered only in accordance with the terms of
Article V.
[Remainder of Page Intentionally Left Blank.]

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties has caused this Agreement to
be executed on its behalf by its duly authorized officers as of the day and year
first above written.

            CAMBIUM HOLDINGS, INC.
      By:           Name:           Title:           WELLS FARGO BANK, NATIONAL
ASSOCIATION
      By:           Name:           Title:           VOWEL REPRESENTATIVE, LLC
      By:           Name:           Title:        

Signature Page to Contingent Value Rights Agreement

 